Title: To Benjamin Franklin from John Temple, [before 21 December 1781]
From: Temple, John
To: Franklin, Benjamin


Dear Sir
[before December 21, 1781]
I had the Pleasure to write to you by Mr. Knox on the 2d Nov. last, to Acquaint you of my safe Arrival, and to congratulate you on the Glorious & Important Events of the last Campaigne. Events which I hope & trust will cause an Almost immediate Peace; concluding, as I do, that the English Ministry cannot be quite so distracted as to think of continuing the War any longer.
I was truely sorry on many Accounts when I heard from Mr Adams before I left Amsterdam that you had resigned your Appointment at the Court of France: It would I am confident be Greatly lamented when known by all true friends to the American cause that are in England: but I was as highly pleased on every Account yesterday to learn from Philadelphia that Congress would not suffer your resignation of that Embassy to take place! that they had moreover, before they receivd your Letter, put the Powers which Mr. A singly held, for Negotiating Peace, into Commission at the head of which stands your Name. Nothing was more Surprizing to the friends of our Cause in England, than that this Important business was not put into your hands in the first instance! However I trust it is all right now, Notwithstanding you have your Enemies, as well as every other Character that stands upon an Eminence.
I am Anxiously expecting a Letter in Answer to the Important one I wrote to you before my departure from Amsterdam: and I have full confidence that your sentiments & doings concerning the purport of that Letter will be such as will render my Efforts Successfull in Obtaining Compensation in one way or other, for the almost entire Sacrafises I have made in the Public cause.
I had upon my Arrival, near two Months ago, a long conversation with the Privy Council of this state & Answered every question that was put to me concerning my going to England & return hither: and I trust that there is not a person in the United States (whose mind is Governed by Principles of Honor Justice & Gratitude) but will think me entitled to compensation for the abundant Sacrafices that I have made.
This Letter I trust will be put into your hands by the Marquis de la Fayette who I trust will meet from his Soveregn with the Honors & rewards due to his Services in this Country!
Mr. Bowdoin wrote to you by Mr Guild & inclosed to you a Copy of the New Constitution of Massachusetts soon after it was published: and he also wrote to you in Febr. last by the Alliance under the care of Monsr. de Corny Comissey. General, enclosing several Pamphlets. He hopes you received them and desires me to present his most affectionate compliments to you: Mrs. Temple makes the same request, and I am, with the most sincere Wishes for your health & happiness, Dear Sir Your most Obedient and Most humble Servant.
Minister Plenepotentiary from the united states of America
